Citation Nr: 1437955	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  07-05 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for arthritis, bilateral shoulders.

2.  Entitlement to service connection for arthritis, bilateral hands.

3.  Entitlement to service connection for arthritis, bilateral knees.

4. Entitlement to service connection for arthritis, bilateral ankles.

5.  Entitlement to service connection for arthritis, lumbar spine.

6.  Entitlement to service connection for hearing loss, right ear.

7.  Entitlement to service connection for a bladder disorder.

8.  Entitlement to service connection for paranoid schizophrenia.

9.  Entitlement to service connection for memory loss.

10.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) rated 50 percent prior to January 21, 2013, and rated 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to May 1981.

These matters come to the Board of Veterans' Appeals (Board) on appeal from July 2005, July 2006, and April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Veteran was scheduled to testify at a Travel Board hearing in August 2014; however, she cancelled her hearing request.


FINDINGS OF FACT

Prior to the promulgation of a decision in the current appeal, the Veteran withdrew her appeal in signed correspondence received by the Board in August 2014.



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal with respect to service connection for arthritis, bilateral shoulders have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

2.  The criteria for the withdrawal of the substantive appeal with respect to service connection for arthritis, bilateral hands have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

3.  The criteria for the withdrawal of the substantive appeal with respect to service connection for arthritis, bilateral knees have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

4.  The criteria for the withdrawal of the substantive appeal with respect to service connection for arthritis, bilateral ankles have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

5.  The criteria for the withdrawal of the substantive appeal with respect to service connection for arthritis, lumbar spine have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

6.  The criteria for the withdrawal of the substantive appeal with respect to service connection for hearing loss, right ear have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013). 

7.  The criteria for the withdrawal of the substantive appeal with respect to service connection for a bladder disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013). 

8.  The criteria for the withdrawal of the substantive appeal with respect to service connection for paranoid schizophrenia have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

9.  The criteria for the withdrawal of the substantive appeal with respect to service connection for memory loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

10.  The criteria for the withdrawal of the substantive appeal with respect to an increased rating for PTSD rated 50 percent prior to January 21, 2013, and rated 70 percent thereafter have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In signed correspondence received in August 2014, the Veteran expressed her intent to withdraw the issues of entitlement to service connection for arthritis of the bilateral shoulders, hands, knees, ankles and lumbar spine; right ear hearing loss, a bladder disorder, memory loss and paranoid schizophrenia; and entitlement to an increased rating for PTSD.  Thus, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.


ORDER

The appeal for service connection for arthritis, bilateral shoulders is dismissed.

The appeal for service connection for arthritis, bilateral hands is dismissed.

The appeal for service connection for arthritis, bilateral knees is dismissed.

The appeal for service connection for arthritis, bilateral ankles is dismissed.

The appeal for service connection for arthritis, lumbar spine is dismissed.

The appeal for service connection for hearing loss, right ear is dismissed.

The appeal for service connection for a bladder disorder is dismissed.

The appeal for service connection for paranoid schizophrenia is dismissed.

The appeal for service connection for memory loss is dismissed.

The appeal for an increased rating for PTSD rated 50 percent prior to January 21, 2013, and rated 70 percent thereafter is dismissed.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


